Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 05 October 2021.
Claims 1, 3-6, 9-12 are pending. Claims 5 and 6 are withdrawn. Claims 2 and 7 are cancelled. Claims 1 and 9 are amended. Claims 10-12 are new.
Claim 7 objection is withdrawn in light of amendments to the claims.
Specification
Amended Specification filed 05 October 2021 is acknowledged and accepted.
Claim Interpretation
 Regarding limitation “conductive member,” “circuit portion,” “pull-out portion,” and “connecting portions,” it is understood in light of the Specification and the figures that the “conductive member” as a whole comprises an electrically conductive wiring, electrode, and/or circuit arrangement, wherein a “circuit portion” is understood as comprising a portion of an electrical circuit to which power is directed to; a “pull-out portion” is understood as comprising an electrically conductive lead, wiring, line or path, and the like configured to guide/lead power to the circuit portion; and “connecting portions” is understood as comprising electrically conductive vias, terminals, or connectors and the like, configured to electrically connect two portions of an electrical circuit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 3, 8, 9, 10, 12 /are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2019/0355556 A1 having effectively filed date of 06 March 2017) in view of Yasumoto et al.  (JP2014222697A IDS Art hereinafter “Yasumoto” and referring to Applicant submitted English Machine Translation) or alternatively Atari (JP2002231798A hereinafter referring to English Machine Translation) and further substantiated by Matsuse et al. (US 5,951,772 hereinafter “Matsuse”) and Hanada (US 2009/0241837 A1).
Regarding claim 1, Takahashi teaches a wafer holder (comprising wafer support table 20, Fig. 1-4, paragraph [0029]-[0034]) comprising: 
a ceramic base (comprising ceramic substrate 22, Fig. 2, paragraph [0030]) having a wafer-mounting surface as an upper surface (comprising wafer placing surface 22a, Fig. 1 and 2, paragraph [0031]); and
 a conductive member (comprising second RF zone electrode 25, jumper 27, terminals 25a, Fig. 2, paragraph [0034]) embedded in the ceramic base (comprising 22, Fig. 2), 
the conductive member (comprising 25, 27, 25a, Fig. 2 and 4) including a single circuit portion (comprising second RF zone electrode 25, Fig. 2 and 4, paragraph [0032]-[0034]) provided parallel to the wafer-mounting surface (comprising 22a, Fig. 2), 
a single pull-out portion (comprising jumper 27, Fig. 2 and 4, paragraph [0032]-[0034]) provided parallel to the wafer-mounting surface (comprising 22, Fig. 2 and 4) and spaced from the circuit portion (comprising 25, Fig. 2) in a direction opposite to a direction toward the wafer-mounting surface (comprising 22a, Fig. 2), and 
one or more connecting portions (comprising terminals 25a, Fig. 2 and 4) configured to electrically connect the circuit portion (comprising 25, Fig. 2 and 4) and the pull-out portion (comprising 27, Fig. 2 and 4) to each other (paragraph [0034])
a cylindrical support (comprising ceramic shaft 29, Fig. 1 and 2, paragraph [0030]) configured to support a lower surface (comprising rear surface 22b, Fig. 2, paragraph [0031]) of the ceramic base (comprising 22, Fig. 1 and 2); and 
an electrode terminal portion (comprising electrode terminal 27a and conductor 35, Fig. 2, paragraph [0034]) connected to the pull-out portion (comprising 27, Fig. 2), wherein a portion of the electrode terminal portion (comprising 27a and 35, Fig. 2) protrudes from the lower surface (comprising 22b, Fig. 2) of the ceramic base (comprising 22, Fig. 2) and is housed in the cylindrical support (comprising 29, Fig. 2) (paragraph [0034]) { Note: limitation “electrode terminal portion” is broad and does not exclude interpretation of electrode terminal 27a and conductor 35 of Takahashi as the electrode terminal portion. In the current claims, portion 35 of Takahashi is considered to comprise a portion of the electrode terminal which protrudes from the lower surface 22b of the ceramic base 22.}.
Takahashi does not explicitly teach that the one or more connecting portions is a ceramic member covered with a metal layer.
However, Takahashi teaches selection of materials of the conductive member (comprising RF electrode 23 including second RF zone electrode 25, Fig. 2) such that the difference in coefficient of thermal expansion from the ceramic base (22, Fig. 2) is small (paragraph [0036]).
Additionally, Yasumoto teaches a wafer holder (i.e. electrostatic chuck, paragraph [0002]) comprising a connecting portion (comprising current collector 4, Fig. 1, 2) configured to electrically connect a circuit portion (comprising electrode 7, Fig. 1 and 2, paragraph [0015]-
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material of the one or more connecting portion to comprise a ceramic member (i.e. select a ceramic material which is the same as the ceramic base) covered with a metal layer (i.e. a same material as the circuit portion and/or pull-out portion) in view of teachings of Yasumoto in the apparatus of Takahashi to prevent breakage caused by different in thermal expansion between different materials and enable more reliable conductivity between the circuit portion and the pull-out portion (Yasumoto: paragraph [0017],[0020]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Alternatively, Atari teaches one or more connecting portions (comprising energizing portion 8, Fig. 1 and 2) is a ceramic member (comprising columnar ceramic molded body 19, Fig. 3) covered with a metal layer (comprising conductor paste 24, Fig. 3)(paragraph[0029]). Additionally, Atari teaches selecting a material of portion 8 to have a thermal expansion 
Additionally, Takahashi teaches selection of materials of the conductive member (comprising RF electrode 23 including second RF zone electrode 25, Fig. 2) such that the difference in coefficient of thermal expansion from the ceramic base (22, Fig. 2) is small (paragraph [0036]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure/select the material of the one or more connecting portions (Takahashi: 25a, Fig. 2 and 4) to comprise a ceramic member (Atari: 19, Fig. 3) covered with a metal layer (Atari: comprising conductor paste 24, Fig. 3) in view of teachings of Atari to enable reducing stress on the ceramic body/base and reliable energization for a long period of time with a simple structure (Atari: paragraph [0024]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 3, Takahashi in view of Yasumoto (or alternatively Atari) teaches all of the limitations of claim 1 as applied above and Takahashi further teaches wherein the conductive member (comprising 25, 27, 27a, Fig. 2 and 4) constitutes an RF electrode (paragraph [0034]).
Regarding claim 8, Takahashi in view of Yasumoto (or alternatively Atari) teaches all of the limitations of claim 1 as applied above and Takahashi further teaches wherein the ceramic base (comprising 22, Fig. 1-3) has a disk shape (i.e. circular-plate shaped, paragraph [0031]).
Regarding claim 9, Takahashi in view of Yasumoto (or alternatively Atari) teaches all of the limitations of claim 1 as applied above and Takahashi further teaches wherein the cylindrical support (comprising 29, Fig. 1 and 2) has a circular cylindrical shape (Fig. 1 -3, paragraph [0032],[0037])[More specifically, Fig. 2 and 3 and paragraph [0032] discloses that the central region 22c  (shown as circular dotted line in Fig. 3) of the ceramic substrate 22 is defined by the 
Regarding claim 10 and 12, Takahashi in view of Yasumoto (or alternatively Atari) teaches all of the limitations of claim 1 as applied above including a ceramic member (see teachings of Yasumoto or alternatively Atari).
 Regarding rejection of Takahashi in view of Yasumoto, as applied in claim 1 the ceramic member of the connecting portions (Takahashi: 25a, Fig. 2) is selected to have a same material as the material of the ceramic base (Takahashi: 22, Fig. 2) as discussed in detail above in claim 1, wherein the material of the ceramic bas (Takahashi: 22, Fig. 2) comprises aluminum nitride or alumina (Takahashi: paragraph [0031]), thus meeting claim 10 (“wherein the ceramic member is made of a ceramic material selected from the group consisting of aluminum nitride, silicon nitride, silicon carbide, and aluminum oxide”) and claim 12 (“wherein the ceramic member is made of the same ceramic material as the ceramic base”) limitations respectively.
Regarding alternative rejection of Takahashi in view of Atari, Atari further teaches that the ceramic member (19, Fig. 3, paragraph [0029]) comprises aluminum nitride and is a same type of ceramic as the ceramic body/base (comprising 3, Fig. 1; comprising 20, Fig. 3) (paragraph [0019], [0024], [0041]), thus meeting claim 10 (“wherein the ceramic member is made of a ceramic material selected from the group consisting of aluminum nitride, silicon nitride, silicon carbide, and aluminum oxide”)and claim 12 (“wherein the ceramic member is made of the same ceramic material as the ceramic base”) limitations respectively.
Regarding claim 11, Takahashi in view of Yasumoto (or alternatively Atari) teaches all of the limitations of claim 1 as applied above including a ceramic member (see teachings of Yasumoto or alternatively Atari). 
Examiner notes that limitation “wherein the ceramic base is made of a first ceramic material, and the ceramic member is made of a second ceramic material having substantially the same coefficient of thermal expansion as the first ceramic material” is broad and does not 
Since, regarding rejection of Takahashi in view of Yasumoto, as applied in claim 1 the ceramic member of the connecting portions (Takahashi: 25a, Fig. 2) is selected to have a same material as the material of the ceramic base (Takahashi: 22, Fig. 2) as discussed in detail above in claim 1. Thus, claim 11 limitations are met since a same material would have a substantially same coefficient of thermal expansion.
Regarding alternative rejection of Takahashi in view of Atari, Atari further teaches that the ceramic member (19, Fig. 3, paragraph [0029]) comprises aluminum nitride and is a same type of ceramic as the ceramic body/base (comprising 3, Fig. 1; comprising 20, Fig. 3) which also comprises aluminum nitride (paragraph [0019], [0024], [0041]). Thus, claim 11 limitations are met since both the ceramic member and the ceramic base is made of aluminum nitride and would have a substantially same coefficient of thermal expansion.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Takahashi (US 2019/0355556 A1 having effectively filed date of 06 March 2017) in view of Yasumoto et al.  (JP2014222697A IDS Art hereinafter “Yasumoto” and referring to Applicant submitted English Machine Translation) or alternatively Atari (JP2002231798A hereinafter referring to English Machine Translation) and further substantiated by Matsuse et al. (US 5,951,772 hereinafter “Matsuse”) and Hanada (US 2009/0241837 A1), as applied to claims 1, 3, 8, 9, 10, 12 above and further in view of Shamouilian et al. (US 6,267,839 B1 hereinafter “Shamouilian”).
Regarding claim 4, Takahashi in view of Yasumoto (or alternatively Atari) teaches all of the limitations of claim 1 as applied above and Takahashi further teaches a plurality of conductive members (comprising first RF zone electrode 24 and second RF zone 25, Fig. 2 and 4, paragraph [0031]-[00334]) wherein each of the conductive members comprise a circuit 
Note: claim 1 established that each conductive member comprises a single circuit portion provided parallel to the wafer-mounting surface, a single pull-out portion provided parallel to the wafer-mounting surface and spaced from the circuit portion in a direction opposite to a direction toward the wafer-mounting surface, and one or more connecting portions configured to electrically connect the circuit portion and the pull-out portion to each other.
Takahashi in view of Yasumoto (or alternatively Atari) as applied above does not explicitly teach that the additional conductive member (Takahashi: comprising 24, Fig. 2, 3, 4) further comprises a single pull-out portion provided parallel to the wafer-mounting surface and spaced from the circuit portion in a direction opposite to a direction toward the wafer-mounting surface, and one or more connecting portions configured to electrically connect the circuit portion and the pull-out portion to each other.
However, Shamouilian teaches a wafer holder (comprising wafer support 200, Fig. 2, col 3 line 46-49) comprising: a ceramic base (comprising susceptor 204 including support body 205 which is made of ceramic material, Fig. 2, col 3 line 50-60) a conductive member (comprising RF electrode 208, robust electrode 212, conductive vias 210, Fig. 2, col 3line 51-56) embedded in the ceramic base (comprising 205, Fig. 2), the conductive member including a single circuit portion (comprising RF electrode 208, Fig. 2, col 3 line 56) provided parallel to the wafer-mounting surface (comprising 207, Fig. 2), a single pull-out portion (comprising robust electrode 212, Fig. 2, col 4 line 15-17) provided parallel to the wafer-mounting surface (comprising 207, Fig. 2) and spaced from the circuit portion (comprising 208, Fig. 2) in a direction opposite to a direction toward the wafer-mounting surface (comprising 207, Fig. 2) (i.e. the pull-out portion 212 is spaced below the circuit portion 208), and one or more connecting portions (comprising conductive vias 210, Fig. 2) configured to electrically connect the circuit portion (comprising 208, Fig. 2) and the pull-out portion (comprising 212, Fig. 2) to 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of conductive members each of the plurality of the conductive members constituting an RF electrode (wherein each conductive member comprises a single circuit portion, a single pull-out portion, and one or more connecting portions as defined in claim 1) (i.e. duplication of parts, in particular, duplicating the pull-out portion and the connecting portions and configuring these portions to be connected to the circuit portion 24 Fig. 2 and 4 of Takahashi) in view teachings of Shamouilian in the apparatus of Takahashi in view of Yasumoto (or alternatively Atari) to enable uniform distribution of RF across a substrate to be processed (Shamouilian: col 4 line 54-col 5 line 3; col 6 line 20-24). Furthermore, the courts have ruled that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI. B.).
Response to Arguments
Applicant's arguments filed 05 October 2021 have been fully considered but they are not persuasive due to new rejection as necessitated by Applicant’s amendments as further discussed in detail below.
Applicant argues (remarks page 11) that claim 1 has been amended to include the features of canceled claims 2 and 7, which were not rejected based on Shamouilian and thus claim 1 is allowable over Shamouilian.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Takahashi in view of Yasumoto or alternatively Atari. Shamouilian is no longer cited in the current rejections to teach the limitations of claim 1, therefore Applicant’s arguments regarding Shamouilian and claim 1 are moot.
Applicant argues (remarks page 11) regarding claim 1 that Takahashi and Yasumoto fail to disclose or render obvious "a portion of the electrode terminal portion protrudes from the lower surface of the ceramic base and is housed in the cylindrical support." Applicant more specifically argues (remarks page 12) regarding claim 1 that Takahashi fails to disclose the electrode terminal 27a and the connector for second RF zone electrode 35 protrude from the rear surface 22b and is housed in the hollow ceramic shaft 29." Applicant argues that Takahashi discloses that the electrode terminal 27a is buried in the ceramic substrate 22, but not protrudes from the rear surface 22b of the ceramic substrate 22 and is not housed in the hollow ceramic shaft 29. Yasumoto fails to overcome the deficiencies of Takahashi.
Examiner respectfully disagrees and further explains that electrode terminal 27a and RF connector 35 of Takahashi is interpreted to read on “electrode terminal portion” of amended claim 1. The “portion of the electrode terminal portion” which protrudes from the lower surface of the ceramic base comprises a portion of RF connector 35. Claim limitation “electrode terminal portion” is broad and does not exclude interpretation of both electrode terminal 27a and RF connector 35 as comprising the “electrode terminal portion.”
Applicant argues (remarks page 14) regarding claim 1 that Takahashi and Yasumoto fail to disclose or render obvious "the one or more connecting portions include a ceramic member covered with a metal layer." More specifically, Yasumoto teaches away from "a ceramic member with a metal layer" instead teaching a "quartz glass columnar body 41" but not a ceramic member as claimed.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Takahashi in view of Yasumoto or alternatively Atari wherein Atari teaches a connecting portion (comprising 8, Fig. 1; comprising 24 and 19, Fig. 3) including a ceramic member covered with a metal layer, as discussed in detail above in claim 1 rejection. Regarding applicant’s arguments directed toward Yasumoto, Examiner further explains that Takahashi was modified in view of teachings of Yasumoto to select a material of the one or more connecting portion to comprise a ceramic member (i.e. select a ceramic material which is the same as the ceramic base) covered with a metal layer (i.e. a same material as the circuit portion and/or pull-out portion) in view of teachings of Yasumoto in the apparatus of Takahashi to prevent breakage caused by difference in thermal expansion between different materials and enable more reliable conductivity between the circuit portion and the pull-out portion (Yasumoto: paragraph [0017],[0020]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. More specifically, the connecting member of Yasumuto was not combined with Takahashi to replace the connecting member of Takahashi (comprising 25a, Fig. 2). Furthermore, one of ordinary skill in the art would appreciate that “quartz glass” is a type or variety of ceramic commonly used in wafer support structures as evidenced by Matsuse et al. (US 5,951,772 col 18 line 24-33) and Hanada (US 2009/0241837 A1 paragraph [0018]). Thus Yasumoto teaches a ceramic member wherein the ceramic is “quartz glass.”
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 3-4, 8-12 are also rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                          

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716